Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 1 of 11 Page ID #:626




                         Exhibit 2
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 2 of 11 Page ID #:627


                                                          Portion of Trans.
                                                          Attributable to
Account Name        Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170           9/9/2015    $      8,750.00    $        8,750.00
RTSI Account 8170           9/9/2015    $         43.34    $           43.34
RTSI Account 8170           9/9/2015    $         23.22    $           23.22
RTSI Account 8170          9/14/2015    $        618.78    $          618.78
RTSI Account 8170          9/14/2015    $        536.20    $          536.20
RTSI Account 8170          9/14/2015    $        522.05    $          358.12
RTSI Account 8170          9/15/2015    $      8,107.31    $        8,107.31
RTSI Account 8170          9/15/2015    $      3,750.00    $        3,750.00
RTSI Account 8170          9/15/2015    $      1,959.00    $        1,959.00
RTSI Account 8170          9/15/2015    $        806.39    $          806.39
RTSI Account 8170          9/15/2015    $        183.98    $          183.98
RTSI Account 8170          9/15/2015    $        150.23    $          150.23
RTSI Account 8170          9/15/2015    $         21.71    $           21.71
RTSI Account 8170          9/16/2015    $        240.00    $          240.00
RTSI Account 8170          9/16/2015    $        150.00    $          150.00
RTSI Account 8170          9/16/2015    $         72.43    $           72.43
RTSI Account 8170          9/16/2015    $         71.27    $           71.27
RTSI Account 8170          9/16/2015    $         20.01    $           20.01
RTSI Account 8170          9/17/2015    $        369.35    $          369.35
RTSI Account 8170          9/18/2015    $      1,000.00    $        1,000.00
RTSI Account 8170          9/21/2015    $        295.00    $          295.00
RTSI Account 8170          9/21/2015    $        214.32    $          214.32
RTSI Account 8170          9/21/2015    $         71.63    $           71.63
RTSI Account 8170          9/25/2015    $        844.00    $          844.00
RTSI Account 8170          9/25/2015    $        480.00    $          480.00
RTSI Account 8170          9/25/2015    $         40.00    $           40.00
RTSI Account 8170          9/28/2015    $        112.29    $          112.29
RTSI Account 8170          9/28/2015    $         73.43    $           73.43
RTSI Account 8170          9/28/2015    $         72.37    $           72.37
RTSI Account 8170          9/28/2015    $         16.94    $           16.94
RTSI Account 8170          9/28/2015    $         16.19    $           16.19
RTSI Account 8170          9/28/2015    $          6.81    $            6.81
RTSI Account 8170          9/28/2015    $          6.03    $            6.03
RTSI Account 8170          9/28/2015    $          5.62    $            5.62
RTSI Account 8170          9/29/2015    $         23.99    $           23.99
RTSI Account 8170          9/30/2015    $         62.09    $           62.09
RTSI Account 8170          10/1/2015    $        223.07    $          223.07
RTSI Account 1366          10/1/2015    $         57.00    $           57.00
RTSI Account 8170          10/2/2015    $         43.00    $           43.00
RTSI Account 8170          10/5/2015    $         80.78    $           80.78
RTSI Account 8170          10/5/2015    $         19.71    $           19.71
RTSI Account 8170          10/5/2015    $         14.58    $           14.58
RTSI Account 8170          10/6/2015    $        430.00    $          430.00
RTSI Account 8170          10/6/2015    $         71.58    $           71.58
RTSI Account 8170          10/6/2015    $         16.45    $           16.45
RTSI Account 8170          10/7/2015    $        200.00    $          200.00
RTSI Account 5656          10/7/2015    $          3.43    $            3.43
RTSI Account 8170         10/16/2015    $        240.00    $           94.06
RTSI Account 8170         10/26/2015    $        363.73    $          363.73
RTSI Account 8170         10/26/2015    $        360.00    $          360.00
RTSI Account 8170         10/26/2015    $        200.00    $          188.45
RTSI Account 8170         10/27/2015    $      3,414.66    $        3,414.66
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 3 of 11 Page ID #:628


                                                          Portion of Trans.
                                                          Attributable to
Account Name        Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170         10/27/2015    $        238.85    $          238.85
RTSI Account 8170         10/27/2015    $         11.00    $           11.00
RTSI Account 8170         10/27/2015    $          6.60    $            6.60
RTSI Account 8170         10/28/2015    $      9,870.00    $        9,870.00
RTSI Account 8170         10/28/2015    $      5,000.00    $        5,000.00
RTSI Account 8170         10/28/2015    $      2,405.00    $        2,405.00
RTSI Account 8170         10/28/2015    $        215.32    $          215.32
RTSI Account 8170         10/28/2015    $        149.20    $          149.20
RTSI Account 8170         10/28/2015    $         53.98    $           53.98
RTSI Account 8170         10/28/2015    $         49.19    $           49.19
RTSI Account 8170         10/29/2015    $      5,000.00    $        5,000.00
RTSI Account 8170         10/29/2015    $         80.00    $           38.70
RTSI Account 8170         10/30/2015    $        167.81    $          167.81
RTSI Account 8170          11/2/2015    $      2,000.00    $        2,000.00
RTSI Account 8170          11/2/2015    $      1,000.00    $        1,000.00
RTSI Account 8170          11/2/2015    $        370.90    $          370.90
RTSI Account 8170          11/2/2015    $        160.77    $          160.77
RTSI Account 8170          11/2/2015    $        140.00    $          140.00
RTSI Account 8170          11/2/2015    $        134.45    $          134.45
RTSI Account 8170          11/2/2015    $         73.00    $           73.00
RTSI Account 1366          11/2/2015    $         57.00    $           57.00
RTSI Account 8170          11/2/2015    $         30.85    $           30.85
RTSI Account 8170          11/2/2015    $         22.73    $           22.73
RTSI Account 8170          11/2/2015    $         15.00    $           15.00
RTSI Account 8170          11/3/2015    $      1,000.00    $        1,000.00
RTSI Account 8170          11/3/2015    $        950.44    $          950.44
RTSI Account 8170          11/3/2015    $        798.25    $          798.25
RTSI Account 8170          11/3/2015    $        730.42    $          730.42
RTSI Account 8170          11/3/2015    $        500.00    $          500.00
RTSI Account 8170          11/3/2015    $        334.04    $          334.04
RTSI Account 8170          11/3/2015    $         24.12    $           24.12
RTSI Account 8170          11/3/2015    $          9.10    $            9.10
RTSI Account 8170          11/3/2015    $          3.38    $            3.38
RTSI Account 8170          11/4/2015    $      6,934.31    $        6,934.31
RTSI Account 8170          11/4/2015    $        864.44    $          864.44
RTSI Account 8170          11/4/2015    $        236.00    $          236.00
RTSI Account 8170          11/4/2015    $        109.84    $          109.84
RTSI Account 8170          11/4/2015    $         80.00    $           80.00
RTSI Account 8170          11/4/2015    $         19.08    $           19.08
RTSI Account 8170          11/4/2015    $         13.50    $           13.50
RTSI Account 8170          11/4/2015    $         10.86    $           10.86
RTSI Account 8170          11/4/2015    $          8.00    $            8.00
RTSI Account 8170          11/5/2015    $         58.12    $           58.12
RTSI Account 8170          11/5/2015    $          7.89    $            7.89
RTSI Account 8170          11/5/2015    $          3.38    $            3.38
RTSI Account 8170          11/6/2015    $      2,000.00    $        2,000.00
RTSI Account 8170          11/6/2015    $        363.28    $          363.28
RTSI Account 8170          11/6/2015    $        159.78    $          159.78
RTSI Account 8170          11/9/2015    $      5,000.00    $        5,000.00
RTSI Account 8170          11/9/2015    $        738.00    $          738.00
RTSI Account 8170          11/9/2015    $        360.00    $          360.00
RTSI Account 8170          11/9/2015    $        234.02    $          234.02
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 4 of 11 Page ID #:629


                                                          Portion of Trans.
                                                          Attributable to
Account Name        Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170          11/9/2015    $        175.46    $          175.46
RTSI Account 8170          11/9/2015    $         95.00    $           95.00
RTSI Account 8170          11/9/2015    $         70.11    $           70.11
RTSI Account 8170          11/9/2015    $         33.59    $           21.11
RTSI Account 8170         11/12/2015    $      5,435.00    $        5,435.00
RTSI Account 8170         11/13/2015    $         29.95    $           29.95
RTSI Account 8170         11/16/2015    $      2,300.00    $        2,300.00
RTSI Account 8170         11/16/2015    $        388.00    $          388.00
RTSI Account 8170         11/16/2015    $        240.00    $          240.00
RTSI Account 8170         11/16/2015    $        185.26    $          185.26
RTSI Account 8170         11/16/2015    $        150.00    $          150.00
RTSI Account 8170         11/16/2015    $        132.00    $          132.00
RTSI Account 8170         11/16/2015    $         85.00    $           85.00
RTSI Account 8170         11/16/2015    $         73.39    $           73.39
RTSI Account 8170         11/16/2015    $         32.39    $           32.39
RTSI Account 8170         11/16/2015    $         25.85    $           25.85
RTSI Account 8170         11/16/2015    $          6.28    $            6.28
RTSI Account 8170         11/17/2015    $         30.00    $           30.00
RTSI Account 8170         11/23/2015    $      5,000.00    $        5,000.00
RTSI Account 8170         11/23/2015    $        424.34    $          424.34
RTSI Account 8170         11/23/2015    $        188.46    $          188.46
RTSI Account 8170         11/23/2015    $        176.82    $          176.82
RTSI Account 8170         11/23/2015    $        114.26    $          114.26
RTSI Account 8170         11/23/2015    $        107.98    $          107.98
RTSI Account 8170         11/23/2015    $        101.49    $          101.49
RTSI Account 8170         11/23/2015    $         67.46    $           67.46
RTSI Account 8170         11/23/2015    $         38.86    $           38.86
RTSI Account 8170         11/23/2015    $         14.70    $           14.70
RTSI Account 8170         11/23/2015    $          5.40    $            5.40
RTSI Account 8170         11/23/2015    $          5.00    $            5.00
RTSI Account 8170         11/25/2015    $        200.00    $          200.00
RTSI Account 8170         11/25/2015    $        113.20    $          113.20
RTSI Account 8170         11/30/2015    $      4,042.26    $        4,042.26
RTSI Account 8170         11/30/2015    $        269.85    $          269.85
RTSI Account 8170         11/30/2015    $         64.57    $           64.57
RTSI Account 8170         11/30/2015    $         23.27    $           23.27
RTSI Account 8170          12/1/2015    $        256.95    $          256.95
RTSI Account 8170          12/1/2015    $         25.02    $           25.02
RTSI Account 8170          12/1/2015    $          4.70    $            4.70
RTSI Account 8170          12/2/2015    $        975.00    $          975.00
RTSI Account 8170          12/2/2015    $        500.00    $          500.00
RTSI Account 1366          12/2/2015    $         57.00    $           57.00
RTSI Account 8170          12/4/2015    $         43.19    $           43.19
RTSI Account 8170          12/7/2015    $        200.00    $          200.00
RTSI Account 8170          12/7/2015    $         60.47    $           60.47
RTSI Account 8170          12/7/2015    $         58.02    $           58.02
RTSI Account 8170          12/7/2015    $          7.67    $            7.67
RTSI Account 8170          12/7/2015    $          3.38    $            3.38
RTSI Account 8170          12/7/2015    $          3.00    $            3.00
RTSI Account 8170          12/8/2015    $         23.51    $           23.51
RTSI Account 8170          12/9/2015    $         60.19    $           60.19
RTSI Account 8170          12/9/2015    $          4.00    $            4.00
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 5 of 11 Page ID #:630


                                                               Portion of Trans.
                                                               Attributable to
Account Name             Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170              12/10/2015    $         68.55    $           68.55
RTSI Account 8170              12/11/2015    $         39.73    $           39.73
Griffithe Account 2576         12/14/2015    $        131.60    $          131.60
Griffithe Account 2576         12/14/2015    $        131.60    $          131.60
Griffithe Account 2576         12/14/2015    $         84.00    $           84.00
RTSI Account 8170              12/14/2015    $         64.85    $           64.85
Griffithe Account 2576         12/14/2015    $         50.00    $           16.27
RTSI Account 8170              12/14/2015    $         29.95    $           29.95
RTSI Account 8170              12/14/2015    $         19.99    $           19.99
RTSI Account 8170              12/14/2015    $          4.19    $            4.19
RTSI Account 8170              12/16/2015    $        240.00    $          101.11
Griffithe Account 9867         12/21/2015    $         89.00    $           33.03
RTSI Account 8170               1/13/2016    $         29.95    $           29.95
RTSI Account 8170               1/15/2016    $          2.00    $            2.00
RTSI Account 8170               1/16/2016    $        240.00    $          240.00
RTSI Account 8170                2/4/2016    $        242.82    $          242.82
RTSI Account 8170                2/4/2016    $        120.00    $          120.00
RTSI Account 8170                2/4/2016    $         62.48    $           62.48
RTSI Account 8170                2/6/2016    $      1,500.01    $        1,500.01
RTSI Account 8170                2/8/2016    $        955.78    $          955.78
RTSI Account 8170                2/9/2016    $         41.27    $           41.27
RTSI Account 8170               2/12/2016    $        149.99    $          149.99
RTSI Account 8170               2/12/2016    $         64.85    $           64.85
RTSI Account 8170               2/13/2016    $         38.02    $           38.02
RTSI Account 8170               2/13/2016    $         29.95    $           29.95
RTSI Account 8170               2/15/2016    $        724.20    $          724.20
RTSI Account 8170               2/16/2016    $        220.00    $          220.00
RTSI Account 8170               2/23/2016    $         17.95    $           17.95
RTSI Account 1366                3/2/2016    $         57.00    $           57.00
RTSI Account 8170               4/20/2016    $      2,000.00    $        2,000.00
RTSI Account 8170               4/20/2016    $        500.00    $          500.00
RTSI Account 8170               4/20/2016    $         12.00    $           12.00
RTSI Account 8170               4/21/2016    $         58.30    $           58.30
RTSI Account 8170               4/22/2016    $          2.04    $            2.04
RTSI Account 8170               4/23/2016    $         17.95    $           17.95
RTSI Account 8170               4/23/2016    $          1.69    $            1.69
RTSI Account 8170               4/23/2016    $          0.50    $            0.50
RTSI Account 8170               4/25/2016    $         72.34    $           72.34
RTSI Account 8170               4/25/2016    $          1.69    $            1.69
RTSI Account 8170               4/26/2016    $          1.69    $            1.69
RTSI Account 8170               5/11/2016    $     25,000.00    $       25,000.00
RTSI Account 8170               5/11/2016    $     12,818.76    $       12,818.76
RTSI Account 8170               5/12/2016    $      5,000.00    $        5,000.00
RTSI Account 8170               5/12/2016    $         64.85    $           64.85
RTSI Account 1366               5/13/2016    $     10,000.00    $       10,000.00
RTSI Account 8170               5/13/2016    $        400.00    $          400.00
RTSI Account 8170               5/13/2016    $        295.00    $          295.00
RTSI Account 8170               5/13/2016    $         70.20    $           70.20
RTSI Account 8170               5/13/2016    $         29.95    $           29.95
RTSI Account 8170               5/15/2016    $         18.00    $           18.00
RTSI Account 8170               5/16/2016    $      2,000.00    $        2,000.00
RTSI Account 8170               5/16/2016    $        220.00    $          220.00
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 6 of 11 Page ID #:631


                                                          Portion of Trans.
                                                          Attributable to
Account Name        Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170          5/19/2016    $         50.35    $           50.35
RTSI Account 8170          5/19/2016    $         34.00    $           34.00
RTSI Account 8170          5/25/2016    $     60,000.00    $          478.07
RTSI Account 8170          5/27/2016    $     50,000.00    $       50,000.00
RTSI Account 8170          5/27/2016    $     28,966.63    $       28,966.63
RTSI Account 8170          5/31/2016    $     15,750.00    $       15,750.00
RTSI Account 8170          5/31/2016    $        500.00    $          500.00
RTSI Account 1366          5/31/2016    $         57.00    $           54.96
RTSI Account 8170           6/1/2016    $         32.00    $           32.00
RTSI Account 8170           6/2/2016    $         18.00    $           18.00
RTSI Account 8170           6/2/2016    $         15.60    $           15.60
RTSI Account 8170           6/3/2016    $        491.27    $          491.27
RTSI Account 8170           6/4/2016    $         64.37    $           64.37
RTSI Account 8170           6/4/2016    $         15.11    $           15.11
RTSI Account 8170           6/5/2016    $        103.39    $          103.39
RTSI Account 8170           6/5/2016    $         92.59    $           92.59
RTSI Account 8170           6/5/2016    $         45.04    $           45.04
RTSI Account 8170           6/6/2016    $         18.00    $           18.00
RTSI Account 8170           6/7/2016    $      2,500.00    $        2,500.00
RTSI Account 8170           6/8/2016    $         52.76    $           52.76
RTSI Account 8170           6/8/2016    $         40.00    $           40.00
RTSI Account 8170           6/8/2016    $          0.99    $            0.99
RTSI Account 8170           6/9/2016    $        305.84    $          305.84
RTSI Account 8170           6/9/2016    $         29.95    $           29.95
RTSI Account 8170          6/10/2016    $     30,000.00    $       30,000.00
RTSI Account 8170          6/10/2016    $      2,000.00    $        2,000.00
RTSI Account 8170          6/12/2016    $      3,991.00    $        3,991.00
RTSI Account 8170          6/12/2016    $         64.85    $           64.85
RTSI Account 8170          6/12/2016    $         18.00    $           18.00
RTSI Account 8170          6/13/2016    $         50.42    $           50.42
RTSI Account 8170          6/13/2016    $         42.30    $           42.30
RTSI Account 8170          6/13/2016    $         29.95    $           29.95
RTSI Account 8170          6/14/2016    $     73,150.00    $       73,150.00
RTSI Account 8170          6/14/2016    $     10,000.00    $       10,000.00
RTSI Account 8170          6/15/2016    $     25,000.00    $       25,000.00
RTSI Account 8170          6/15/2016    $        530.00    $          530.00
RTSI Account 8170          6/15/2016    $        266.50    $          266.50
RTSI Account 8170          6/15/2016    $        245.42    $          245.42
RTSI Account 8170          6/15/2016    $        230.75    $          230.75
RTSI Account 8170          6/16/2016    $      1,000.00    $        1,000.00
RTSI Account 8170          6/16/2016    $        588.40    $          588.40
RTSI Account 8170          6/16/2016    $        220.00    $          220.00
RTSI Account 8170          6/16/2016    $        113.00    $          113.00
RTSI Account 8170          6/16/2016    $         71.20    $           71.20
RTSI Account 8170          6/17/2016    $      2,500.00    $        2,500.00
RTSI Account 8170          6/17/2016    $      1,350.00    $        1,350.00
RTSI Account 8170          6/17/2016    $        324.41    $          324.41
RTSI Account 8170          6/17/2016    $         33.34    $           33.34
RTSI Account 8170          6/18/2016    $      3,991.00    $        3,991.00
RTSI Account 8170          6/19/2016    $         18.00    $           18.00
RTSI Account 8170          6/20/2016    $        330.00    $          330.00
RTSI Account 8170          6/20/2016    $         58.05    $           58.05
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 7 of 11 Page ID #:632


                                                          Portion of Trans.
                                                          Attributable to
Account Name        Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170          6/20/2016    $         11.00    $           11.00
RTSI Account 8170          6/20/2016    $          9.00    $            9.00
RTSI Account 8170          6/23/2016    $      5,000.00    $        5,000.00
RTSI Account 8170          6/23/2016    $         17.95    $           17.95
RTSI Account 8170          6/23/2016    $          4.99    $            4.99
RTSI Account 8170          6/24/2016    $     30,000.00    $       30,000.00
RTSI Account 8170          6/24/2016    $     18,000.00    $       18,000.00
RTSI Account 8170          6/24/2016    $      8,340.00    $        8,340.00
RTSI Account 8170          6/24/2016    $        326.45    $          326.45
RTSI Account 8170          6/24/2016    $         55.19    $           55.19
RTSI Account 8170          6/25/2016    $         10.00    $           10.00
RTSI Account 8170          6/27/2016    $     25,000.00    $       24,958.36
RTSI Account 8170          6/28/2016    $     26,397.00    $       26,397.00
RTSI Account 8170          6/28/2016    $     10,000.00    $       10,000.00
RTSI Account 8170          6/28/2016    $        777.66    $          777.66
RTSI Account 8170          6/28/2016    $         17.99    $           17.99
RTSI Account 8170          6/29/2016    $      8,000.00    $        8,000.00
RTSI Account 8170          6/29/2016    $      4,481.11    $        4,481.11
RTSI Account 8170          6/30/2016    $     75,000.00    $       75,000.00
RTSI Account 8170          6/30/2016    $     26,000.00    $       26,000.00
RTSI Account 8170          6/30/2016    $      1,500.00    $        1,500.00
RTSI Account 8170          6/30/2016    $        585.00    $          585.00
RTSI Account 1366          6/30/2016    $         57.00    $           57.00
RTSI Account 8170           7/1/2016    $         59.99    $           59.99
RTSI Account 8170           7/2/2016    $        249.98    $          249.98
RTSI Account 8170           7/2/2016    $         58.00    $           58.00
RTSI Account 8170           7/3/2016    $        404.20    $          404.20
RTSI Account 8170           7/3/2016    $        404.20    $          404.20
RTSI Account 8170           7/3/2016    $         55.45    $           55.45
RTSI Account 8170           7/3/2016    $         23.85    $           23.85
RTSI Account 8170           7/3/2016    $         18.00    $           18.00
RTSI Account 8170           7/4/2016    $        354.84    $          354.84
RTSI Account 8170           7/4/2016    $         18.00    $           18.00
RTSI Account 8170           7/5/2016    $      2,283.06    $        2,283.06
RTSI Account 8170           7/5/2016    $      2,000.00    $        2,000.00
RTSI Account 8170           7/5/2016    $      1,261.95    $        1,261.95
RTSI Account 8170           7/5/2016    $        153.29    $          153.29
RTSI Account 8170           7/5/2016    $         24.00    $           24.00
RTSI Account 8170           7/6/2016    $      2,000.00    $        2,000.00
RTSI Account 8170           7/6/2016    $        763.19    $          763.19
RTSI Account 8170           7/6/2016    $        608.24    $          608.24
RTSI Account 8170           7/6/2016    $        500.00    $          500.00
RTSI Account 8170           7/6/2016    $        244.92    $          244.92
RTSI Account 8170           7/6/2016    $         34.57    $           34.57
RTSI Account 8170           7/6/2016    $         29.95    $           29.95
RTSI Account 8170           7/7/2016    $   225,000.00     $      225,000.00
RTSI Account 8170           7/7/2016    $        500.00    $          500.00
RTSI Account 8170           7/7/2016    $          0.99    $            0.99
RTSI Account 8170           7/8/2016    $         33.40    $           33.40
RTSI Account 8170           7/8/2016    $          6.00    $            6.00
RTSI Account 8170           7/8/2016    $          2.00    $            2.00
RTSI Account 8170          7/10/2016    $      8,123.16    $        8,123.16
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 8 of 11 Page ID #:633


                                                               Portion of Trans.
                                                               Attributable to
Account Name             Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170               7/10/2016    $         45.00    $           45.00
RTSI Account 8170               7/10/2016    $          0.63    $            0.63
RTSI Account 8170               7/13/2016    $         29.95    $           29.95
RTSI Account 8170               7/14/2016    $        500.00    $          500.00
RTSI Account 8170               7/15/2016    $     20,664.53    $       20,664.53
RTSI Account 8170               7/15/2016    $         79.00    $           79.00
RTSI Account 8170               7/15/2016    $          3.00    $            3.00
RTSI Account 8170               7/16/2016    $        220.00    $          220.00
RTSI Account 8170               7/16/2016    $        150.00    $          150.00
RTSI Account 8170               7/16/2016    $         47.55    $           47.55
RTSI Account 8170               7/16/2016    $          1.00    $            1.00
RTSI Account 8170               7/18/2016    $      3,994.79    $          634.93
RTSI Account 8170               7/23/2016    $         67.00    $           67.00
RTSI Account 8170               7/23/2016    $         20.42    $           20.42
RTSI Account 8170               7/23/2016    $         17.95    $           17.95
RTSI Account 8170               7/23/2016    $          4.69    $            4.69
RTSI Account 8170               7/24/2016    $        193.27    $          193.27
RTSI Account 8170               7/24/2016    $         18.00    $           18.00
RTSI Account 8170               7/26/2016    $         53.00    $           53.00
RTSI Account 8170               7/26/2016    $          4.99    $            4.99
Griffithe Account 8277          7/30/2016    $        814.20    $          581.64
RTSI Account 8170               7/31/2016    $         20.80    $           20.80
RTSI Account 8170               7/31/2016    $         18.00    $           18.00
RTSI Account 8170               7/31/2016    $          2.83    $            2.83
Griffithe Account 9867           8/1/2016    $        407.56    $          407.56
RTSI Account 8170                8/1/2016    $         16.51    $           16.51
Griffithe Account 9867           8/1/2016    $         14.42    $           14.42
Griffithe Account 9867           8/1/2016    $         12.45    $           12.45
RTSI Account 1366                8/2/2016    $         57.00    $           57.00
Griffithe Account 2576           8/4/2016    $         40.00    $           40.00
Griffithe Account 8277           8/8/2016    $      1,228.12    $        1,228.12
Griffithe Account 8277           8/8/2016    $        350.00    $          350.00
Griffithe Account 8277           8/8/2016    $        235.42    $          235.42
Griffithe Account 8277           8/8/2016    $        200.00    $          200.00
Griffithe Account 2576           8/8/2016    $        161.34    $          141.34
RTSI Account 8170               8/10/2016    $         18.00    $           18.00
RTSI Account 8170               8/10/2016    $          0.99    $            0.99
RTSI Account 8170               8/12/2016    $         64.85    $           30.75
Griffithe Account 9867          8/12/2016    $         14.85    $           14.85
RTSI Account 8170              11/10/2016    $        717.38    $          717.38
RTSI Account 8170              11/12/2016    $          0.99    $            0.99
RTSI Account 8170              11/13/2016    $         29.95    $           29.95
RTSI Account 8170              11/14/2016    $      2,000.00    $        2,000.00
RTSI Account 8170              11/14/2016    $        717.38    $          717.38
RTSI Account 8170              11/14/2016    $        500.00    $          500.00
RTSI Account 8170              11/14/2016    $        200.00    $          200.00
RTSI Account 8170              11/22/2016    $        717.38    $          717.38
RTSI Account 8170              11/29/2016    $        717.38    $          717.38
RTSI Account 8170              11/30/2016    $        717.38    $          717.38
RTSI Account 8170               12/1/2016    $        717.38    $          717.38
RTSI Account 1366               12/1/2016    $         60.00    $           60.00
RTSI Account 8170               12/2/2016    $        717.38    $          331.27
Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 9 of 11 Page ID #:634


                                                                Portion of Trans.
                                                                Attributable to
Account Name              Trans. Date        Trans. Amount      Investor Funds
RTSI Account 8170               12/16/2016    $   100,000.00     $      100,000.00
RTSI Account 8170               12/16/2016    $     25,000.00    $       25,000.00
RTSI Account 8170               12/16/2016    $     23,000.00    $       23,000.00
RTSI Account 8170               12/17/2016    $        220.00    $          220.00
RTSI Account 8170               12/19/2016    $        717.38    $          717.38
RTSI Account 8170               12/27/2016    $        717.38    $          390.74
RTSI Account 8170                 1/3/2017    $     30,000.00    $       28,179.21
RTSI Account 8170                 1/4/2017    $     45,000.00    $       45,000.00
RTSI Account 8170                 1/4/2017    $     16,500.00    $       16,500.00
RTSI Account 8170                 1/4/2017    $     14,000.00    $       14,000.00
RTSI Account 8170                 1/4/2017    $        717.38    $          717.38
RTSI Account 8170                 1/5/2017    $        717.38    $          717.38
RTSI Account 8170                 1/5/2017    $        636.63    $          636.63
RTSI Account 8170                 1/5/2017    $        500.00    $          500.00
RTSI Account 8170                 1/5/2017    $        494.31    $          494.31
RTSI Account 8170                 1/5/2017    $        378.15    $          378.15
RTSI Account 8170                 1/5/2017    $        161.50    $          161.50
RTSI Account 8170                 1/5/2017    $        117.00    $          117.00
RTSI Account 8170                 1/5/2017    $         79.80    $           79.80
RTSI Account 8170                 1/6/2017    $      5,000.00    $        5,000.00
RTSI Account 8170                 1/6/2017    $        717.38    $          717.38
RTSI Account 8170                 1/6/2017    $         18.21    $           18.21
RTSI Account 8170                 1/9/2017    $     15,000.00    $       15,000.00
RTSI Account 8170                 1/9/2017    $        717.38    $          717.38
RTSI Account 8170                1/10/2017    $        717.38    $          717.38
RTSI Account 8170                1/10/2017    $        400.00    $          400.00
RTSI Account 8170                1/11/2017    $        717.38    $          717.38
RTSI Account 8170                1/11/2017    $        400.00    $          400.00
RTSI Account 8170                1/12/2017    $     15,000.00    $       15,000.00
RTSI Account 8170                1/12/2017    $        717.38    $          717.38
RTSI Account 8170                1/13/2017    $        717.38    $          717.38
RTSI Account 8170                1/13/2017    $         29.95    $           29.95
RTSI Account 8170                1/17/2017    $        717.38    $          717.38
RTSI Account 8170                1/17/2017    $        220.00    $          220.00
RTSI Account 8170                1/25/2017    $        717.38    $          717.38
RTSI Account 8170                1/26/2017    $      5,000.00    $        5,000.00
RTSI Account 8170                1/26/2017    $      3,000.00    $        3,000.00
RTSI Account 8170                1/26/2017    $        717.38    $          717.38
RTSI Account 8170                1/26/2017    $        196.94    $          196.94
RTSI Account 8170                1/27/2017    $     10,000.00    $       10,000.00
RTSI Account 8170                1/27/2017    $      2,500.00    $        2,500.00
RTSI Account 8170                1/27/2017    $        717.38    $          717.38
RTSI Account 8170                1/30/2017    $        717.38    $          717.38
RTSI Account 8170                1/31/2017    $        717.38    $          717.38
RTSI Account 1366                1/31/2017    $         60.00    $           60.00
RTSI Account 8170                2/16/2017    $        717.38    $          717.38
RTSI Account 8170                2/16/2017    $        220.00    $          220.00
RTSI Account 8170                2/17/2017    $        717.38    $          717.38
RTSI Account 8170                2/21/2017    $        717.38    $          340.75
RTSI Account 8170                 3/3/2017    $         18.21    $           18.21
Bridgegate Account 2641           3/8/2017    $     36,538.00    $       36,538.00
RTSI Account 8170                 3/9/2017    $     25,000.00    $       25,000.00
  Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 10 of 11 Page ID
                                    #:635

                                                                Portion of Trans.
                                                                Attributable to
Account Name              Trans. Date        Trans. Amount      Investor Funds
Bridgegate Account 2641          3/10/2017    $        200.00    $          200.00
Griffithe Account 9867           3/10/2017    $         51.00    $           51.00
Griffithe Account 9867           3/13/2017    $        200.00    $          200.00
RTSI Account 8170                3/13/2017    $         29.95    $           29.95
RTSI Account 8170                3/14/2017    $        717.38    $          717.38
RTSI Account 8884                3/15/2017    $      1,800.00    $        1,800.00
RTSI Account 8170                3/15/2017    $        717.38    $          717.38
RTSI Account 8170                3/16/2017    $        717.38    $          689.69
RTSI Account 8884                3/16/2017    $         50.00    $           50.00
RTSI Account 8170                 4/3/2017    $      6,157.30    $        6,157.30
RTSI Account 8170                 4/3/2017    $        717.38    $          717.38
RTSI Account 8170                 4/3/2017    $        597.27    $          597.27
RTSI Account 1366                 4/3/2017    $         60.00    $           60.00
RTSI Account 8900                 4/4/2017    $     10,000.00    $       10,000.00
Bridgegate Account 2641           4/5/2017    $   124,000.00     $      124,000.00
Bridgegate Account 2641           4/6/2017    $     30,000.00    $       30,000.00
Bridgegate Account 2641           4/6/2017    $      2,500.00    $        2,500.00
RTSI Account 8170                 4/7/2017    $        717.38    $          717.38
RTSI Account 8170                 4/7/2017    $         18.21    $           18.21
Griffithe Account 9867           4/11/2017    $      2,000.00    $          508.81
Bridgegate Account 2641          4/12/2017    $        200.00    $          200.00
Griffithe Account 9867           4/13/2017    $        250.00    $          250.00
Griffithe Account 9867           4/13/2017    $        182.87    $          182.87
Griffithe Account 9867           4/13/2017    $         99.61    $           99.61
Bridgegate Account 2641          4/18/2017    $      2,500.00    $        1,388.50
RTSI Account 8170                4/18/2017    $         29.95    $           29.95
Griffithe Account 9867           4/19/2017    $      2,500.00    $        2,500.00
Griffithe Account 9867           4/19/2017    $      1,500.00    $        1,500.00
Griffithe Account 8277           4/19/2017    $        296.00    $          296.00
Griffithe Account 9867           4/19/2017    $        242.38    $          242.38
Griffithe Account 2576           4/19/2017    $        150.00    $          150.00
Griffithe Account 9867           4/19/2017    $        141.00    $          141.00
Griffithe Account 9867           4/19/2017    $         82.41    $           82.41
Griffithe Account 9867           4/20/2017    $      4,500.00    $        4,500.00
RTSI Account 8900                4/20/2017    $        100.00    $          100.00
Griffithe Account 9867           4/20/2017    $         50.00    $           50.00
Griffithe Account 9867           4/20/2017    $         49.26    $           49.26
Griffithe Account 9867           4/21/2017    $        400.00    $          400.00
Griffithe Account 2576           4/21/2017    $        100.00    $          100.00
Griffithe Account 9867           4/24/2017    $        110.99    $          110.99
Griffithe Account 9867           4/24/2017    $         96.32    $           96.32
Griffithe Account 9867           4/24/2017    $         94.76    $           94.76
Griffithe Account 2576           4/27/2017    $        200.00    $          200.00
Bridgegate Account 2641         11/30/2017    $      5,000.00    $          393.25
GAP LLC Account 1119             12/4/2017    $      7,500.00    $        6,695.00
Griffithe Account 9867           12/4/2017    $        154.33    $          154.33
Griffithe Account 2576           12/4/2017    $         81.76    $           81.76
Griffithe Account 9867           12/4/2017    $         29.08    $           29.08
Griffithe Account 9867           12/5/2017    $      1,630.00    $        1,258.91
Bridgegate Account 2641          12/6/2017    $      6,000.00    $        5,084.43
Griffithe Account 9867           12/6/2017    $        299.69    $          249.69
Griffithe Account 9867           12/7/2017    $          8.11    $            8.11
  Case 8:20-cv-00124-DOC-JDE Document 87-5 Filed 07/12/21 Page 11 of 11 Page ID
                                    #:636

                                                                Portion of Trans.
                                                                Attributable to
Account Name              Trans. Date        Trans. Amount      Investor Funds
Bridgegate Account 2641         12/12/2017    $        275.92    $          275.92
Bridgegate Account 2641         12/12/2017    $         70.17    $           70.17
Griffithe Account 9867          12/12/2017    $         42.00    $           42.00
Bridgegate Account 2641         12/12/2017    $         37.96    $           37.96
GAP LLC Account 1119            12/13/2017    $        705.00    $          705.00
Griffithe Account 9867          12/13/2017    $        316.80    $          316.80
Bridgegate Account 2641         12/14/2017    $     10,000.00    $        1,288.00
GAP LLC Account 1119            12/15/2017    $        500.00    $          500.00
GAP LLC Account 9007            12/27/2017    $     10,100.00    $       10,100.00
Griffithe Account 9867          12/28/2017    $        576.35    $          576.35
Griffithe Account 9867          12/28/2017    $        477.44    $          477.44
Griffithe Account 9867          12/28/2017    $        464.25    $          464.25
Griffithe Account 9867          12/28/2017    $        448.38    $          448.38
Bridgegate Account 2641         12/28/2017    $        165.77    $          165.77
Bridgegate Account 2641         12/28/2017    $         90.54    $           90.54
Griffithe Account 2576          12/28/2017    $         90.00    $           90.00
Griffithe Account 9867          12/28/2017    $         85.00    $           85.00
Griffithe Account 9867          12/28/2017    $         75.64    $           75.64
Griffithe Account 9867          12/28/2017    $         54.10    $           54.10
Griffithe Account 9867          12/28/2017    $         51.62    $           51.62
Griffithe Account 9867          12/28/2017    $         35.75    $            1.01
Bridgegate Account 2641         12/28/2017    $         35.00    $           35.00
Griffithe Account 9867          12/29/2017    $        750.00    $          750.00
Griffithe Account 9867          12/29/2017    $        200.00    $          200.00
Griffithe Account 9867            1/2/2018    $      7,000.00    $        6,638.36
Griffithe Account 9867            1/4/2018    $        167.00    $          144.22
Bridgegate Account 2641           1/5/2018    $         84.95    $           84.95
Griffithe Account 9867           1/11/2018    $        359.83    $          301.66
                                             TOTAL               $    1,560,960.95
